Citation Nr: 0121364	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a dental disability 
(tooth number 29) and jawbone impairment under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001) based on VA treatment in 
October 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1998 from the Oakland, California Regional 
Office (RO) which denied entitlement to service connection 
for a dental disability under 38 U.S.C.A. § 1151 (West 1991) 
based on VA treatment in October 1993. 


REMAND

The veteran asserts that he now has additional disability of 
tooth number 29 and jawbone impairment, to include neurologic 
disability, as the result of improper VA dental treatment in 
October 1993, and that service connection for such should be 
granted. 

A claim for service connection under 38 U.S.C.A. § 1151 for 
continuing dental disability secondary to a VA procedure in 
which a dental instrument was left imbedded in the veteran's 
jaw was received in May 1997.  The veteran presented 
testimony upon personal hearing on appeal at the RO in July 
1999 to the effect that he was still experiencing symptoms 
from the procedure, including pain which sometimes radiated 
into his neck, as well as swelling after eating.  The veteran 
indicated that he had sought dental treatment at a Phoenix, 
Arizona VA facility, but denied going to a private dentist 
during the intervening years.

The appellant was afforded a VA dental examination for 
compensation and pension purposes in October 1999 and stated 
on this occasion that he had gone to a private dentist to 
have his teeth cleaned.  Following examination, an opinion 
was rendered to the effect that the veteran had dental phobia 
related to tooth number 29.  

The veteran subsequently appeared for a personal hearing 
before the undersigned Board Member sitting at Oakland, 
California and testified that he still had a problem going to 
the dentist because of his bad experience in 1993.  He 
related at that time his current dentist was Dr. Cho.  

The Board observes in this instance that neither Dr. Cho's 
records, nor those referenced above at the Phoenix VA has 
been requested, and should be secured.  Additionally, the 
Board is of the opinion that another VA dental examination is 
necessary to resolve questions specific to the claim for 
compensation under 38 U.S.C.A. § 1151.  The record reflects 
that though it appears that there was a thorough review of 
the record and the veteran was afforded a complete 
examination in July 1999, no opinion was rendered as to 
whether there was additional disability on account of his 
surgical procedure in October 1993.  As well, while dental 
phobia was diagnosed, the clinical record indicates that 
veteran seen several times for various types of dental 
treatment after his root canal in October 1993, and has had 
dental treatment since that time.  Therefore, the Board is of 
the opinion that the assessment of dental phobia requires 
additional clarification.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional examination by a specialist, to include a medical 
opinion, when indicated, which takes into account the records 
of prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran supply the names and addresses of 
all persons or facilities that have 
treated him for any of the disabilities 
at issue since 1993.  The RO should then 
take all necessary steps to obtain copies 
of all records not already contained in 
the claims folder, to include all records 
of pertinent treatment from the Phoenix, 
Arizona VA Medical Center, and from Dr. 
Cho.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000), codified at 
38 U.S.C.A. § 5103A(b)(2) (2001).

3.  The veteran should be scheduled for 
a dental examination to determine the 
nature and extent of any and all 
disability associated with tooth number 
29 and the claimed jaw impairment.  The 
examiner must review the claims folder 
prior to completing the examination 
report.  Based on a review of all 
pertinent medical documentation and 
history on file, (to include any 
material added to the claims folder 
pursuant to the evidentiary development 
requested above), the examiner should 
offer opinions as to each of the 
following questions:

a.  Does the veteran have additional 
dental disability or impairment of the 
jawbone as the result of the VA dental 
treatment beginning on October 21, 1993?  
If so, what is the nature of such 
additional disability?

b.  If the veteran has additional 
disability related to the specified 
surgery above, does the additional 
disability consist of likely, certain or 
intended results of the surgery?  If the 
current disability is the result of 
natural progress of the pathology, or if 
there was improper treatment, any 
impairment that was not a "necessary 
consequence" of the procedure, or was 
the result of the veteran's willful 
misconduct or failure to follow 
instructions, such points should be set 
forth.  The examiner should also express 
an opinion as the likelihood that the 
surgical procedure in October 1993 
resulted in dental phobia..

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the clinical report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000). 

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


